Citation Nr: 1541835	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-28 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss disability, currently rated noncompensable.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) from the January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. In that decision, the RO granted entitlement to service connection for hearing loss and assigned a noncompensable rating. The Veteran timely appealed the assigned rating.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that a higher initial rating is warranted for his bilateral hearing loss disability. Three audiometric examinations were conducted during the appeal period, one by the VA in December 2011, one by the VA in October 2014, and one by A+ Audiology and Hearing Aid Services in January 2015. The audiometric examinations conducted by the VA in December 2011 and October 2014 showed noncompensable hearing loss when the Tables in the applicable VA regulations were applied.  The January 2015 A+ Audiology and Hearing Aid Services audiometric audiometric test scores showed potentially compensable hearing loss when the Tables in the applicable VA regulations were applied. VA regulations specifically require that examination for hearing impairment include Maryland CNC speech discrimination test scores. It is not clear from the May 2011 Family Hearing Aid Center test results whether the Maryland CNC or a different speech discrimination test was used. In addressing this precise situation, the United States Court of Appeals for Veterans Claims has held that the Board is required to seek clarification from the private audiologist as to whether the Maryland CNC test was used. Savage v. Shinseki, 24 Vet. App. 259 (2011). Consequently, a remand is warranted to seek such clarification.

Accordingly, the case is REMANDED for the following action:

1. Request clarification from A+ Audiology and Hearing Aid Services as to whether the speech recognition scores on the Veteran's January 2015 audiometric testing were determined using the Maryland CNC list or another list. If the information requested above cannot be obtained, such should be noted in the record.

2. After the above development has been completed, readjudicate the claim for entitlement to an initial compensable rating for bilateral hearing loss disability. If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



